Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Supplemental Amendment
This is in response to a supplemental amendment file on March 9th, 2021. In the amendment, claims 1, 2, 8, 9-14 have been amended. Claim 15-18 have been canceled and claim 19-22 have been added. Therefore, claims 1-14 and 19-22 are currently pending in the application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and 19-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al (U.S. PG Pub No. 20160300258) in view of Fontaine et al (U.S. PG Pub No. 2020/0286068).

As per claim 1, Chao et al teach a method for processing a transaction (a digital transaction method, see abstract) of a communications terminal (server, user, see fig 4A-4c, 5A-5C), requesting a server (digital transaction management server, 400< see fig 4A-4C, pp 0050)), through a communications network, for processing a transaction involving the use of payment data, method being implemented within the communications terminal and comprising: transmitting a request for obtaining a certification code (request and generate a digital certification  and safety code, see pp 0054) to a payment means whose data is used for the transaction; receiving a said certification code from said payment means, said certification code being established according to at least one piece of data of said payment means and/or a piece of data of the communications terminal; inserting said certification code into a transaction data structure; transmitting the transaction data structure to said server; and when the certification code received by said server is valid, receiving a piece of data representing validation of the transaction by said server (see fig 1, pp 0005, 0007, 0021, 0038). Chao et al fail to teach an inventive concept wherein the payment device being distinct from the user’s communications terminal. However, Fontaine et al teach in claim 1 of the application, a system wherein the payment device being distinct from the user’s communications terminal (see figs 1, 2adn 10, claim 1 and claim 18). Therefore, it would have been obvious to one of ordinary skill in the art the time the invention was made to modify the inventive concept of Chao et al to include Fontaine et al’s system  wherein the payment device being distinct from the user’s communications terminal in order to ensure device and secure element for conducting secured transactions, from any devices, in particular from devices that offer other functionalities than the mere conduct of financial transactions.

As per claim 2, Chao et al teach a method for processing a transaction wherein the method further comprises: a preliminary act of determining a value of a certification parameter, said certification parameter being linked to said transaction: and inserting the value of the certification parameter into the request for obtaining a certification code (see pp 0021). 

As per claim 3, Chao et al teach a method for processing a transaction wherein the certification parameter belongs to the group consisting of: a parameter of a function for creating said certification code; a value representing a merchant's identifier; a value representing a communications terminal identifier; a value representing the transaction; a value representing a date and/or time of the transaction (see pp 0025). 

As per claim 4, Chao et al teach a method for processing a transaction, wherein inserting said certification code within a transaction data structure comprises a selection, from among a plurality of available fields, of an existing specific field (see pp 0032, 0036). 

As per claim 5, Chao et al teach a method for processing a transaction wherein the specific field is the field dedicated to reception of a card verification value (see pp 0053). 

As per claim 6, Chao et al teach a method for processing a transaction wherein the certification parameter comprises a piece of data representing an identifier of said communications terminal and a piece of data representing an actual time of the transaction (see pp 0026). 

As per claim 7, Chao et al teach a method for processing a transaction wherein the certification code represents a result of an encryption operation carried out by said payment means, said encryption operation being performed by means of an NFC-type communication between said communications terminal of the user and said payment means (see pp 0047). 

.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FIRMIN BACKER whose telephone number is (571)272-1519.  The examiner can normally be reached on Monday-Thursday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on571-2701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FIRMIN BACKER/Supervisory Patent Examiner, Art Unit 3685